Title: To George Washington from John Laurens, 10 December 1781
From: Laurens, John
To: Washington, George


                        
                            Dear General
                            Round O. S. Carolina 10th December 1781.
                        
                        General Greene will have given Your Excellency a detail of his brilliant and rapid manoeuvre on the enemys
                            left, which induced the abandonment of their posts at Goose Creek and Dorchester, and their contracting themselves within
                            the limits of their works on Charles Town Neck. By every report of fugitive Tories and other deserters from thence, they
                            appear still to be laboring under all the apprehensions of a Siege, and to be preparing themselves in consequence with
                            unremitting diligence.
                        Indeed altho they are rescued for the present from the cooperation of our Allies, I think they may be forced
                            to evacuate Charles Town in the course of the present Campaign, provided the Council of this State will enter vigorously
                            into the measure of reinforcing General Greene with a well chosen Corps of black levies. I have already had a conference
                            with the Governor, on the subject, and General Greene has written him a particular letter, in which he asks for four
                            Regiments of Infantry and two companies of pioneers and artificers for the enterprise abovementioned. its importance to
                            the State individually and the Continent at large I hope will be properly felt and secure a wise decision.
                        The decisive success of our Arms in this Country can alone console me for the painful privation which I
                            experience in being separated from Your Excellency, for whom my sentiments of veneration and attachment are as unalterable
                            as the great virtues which inspired them.
                        I entreat Your acceptance of these sincere assurances, and the continuance of Your Excellencys friendship to
                            your faithful Aid
                        
                            John Laurens
                        
                        
                            Will your Excellency be pleased to present my love to the family.
                        

                    